IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 16, 2012

  DELIVETRICK DEWON BLOCKER v. DAVID OSBORNE, WARDEN

                  Appeal from the Criminal Court for Morgan County
                     No. 2011-CR-96     E. Eugene Eblen, Judge


                  No. E2011-02723-CCA-R3-HC - Filed June 29, 2012


The petitioner, Delivetrick Dewon Blocker, appeals the Morgan County Criminal Court’s
summary dismissal of his petition for writ of habeas corpus. Because the petitioner has failed
to state a cognizable claim for habeas corpus relief, we affirm the summary dismissal of the
petition pursuant to Rule 20, Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
N ORMA M CG EE O GLE, JJ., joined.

Delivetrick Dewon Blocker, Wartburg, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and John H. Bledsoe, Senior Counsel,
for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

        The petitioner was convicted in the Hamilton County Criminal Court of felony murder
in the perpetration of or attempt to perpetrate especially aggravated robbery and of especially
aggravated robbery. On direct appeal, this court affirmed the felony murder conviction but
modified the especially aggravated robbery conviction to attempted especially aggravated
robbery after concluding that there was insufficient evidence to establish a completed
robbery. State v. Delivetrick D. Blocker, No. 03C01-9803-CR-00120, 1999 WL 124223
(Tenn. Crim. App. Mar. 10, 1999), perm. to appeal denied (Tenn. Oct. 4, 1999).

       The petitioner then filed a petition for post-conviction relief, which was denied. This
court affirmed the judgment of the post-conviction court, and our supreme court denied the
petitioner’s application for permission to appeal. See Delivetrick Dewon Blocker v. State,
No. E2002-00036-CCA-R3-PC, 2003 WL 934245 (Tenn. Crim. App. Mar. 10, 2003), perm.
to appeal denied (Tenn. June 30, 2003). Thereafter, the petitioner filed his first state petition
for writ of habeas corpus in which he alleged, among other things, that the indictment
charging him with especially aggravated robbery was fatally defective because it varied from
his judgment convicting him of attempted especially aggravated robbery. The habeas court
dismissed the petition, and this court affirmed the dismissal, noting that “Rule 31 of the
Tennessee Rules of Criminal Procedure provides that a defendant may be convicted of an
attempt to commit the offense charged in his indictment.” Delivetrick D. Blocker v. Jim
Worthington, Warden, No. E2008-00881-CCA-R3-HC, at *4 (Tenn. Crim. App. Feb. 9,
2009).

       On November 4, 2011, the petitioner filed the instant petition for writ of habeas
corpus alleging that his judgments were void because he was convicted of attempted
especially aggravated robbery, which was neither charged in the indictment nor included in
the instructions to the jury. On December 12, 2011, the habeas court entered an order
summarily dismissing the petition. The petitioner then filed a timely notice of appeal to this
court.

       We conclude that the habeas corpus court’s summary dismissal of the petition was
proper. It is well-established in Tennessee that the remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is
“one that is facially invalid because the court did not have the statutory authority to render
such judgment.” Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).

        A petitioner bears the burden of establishing a void judgment or illegal confinement
by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Furthermore, when “a habeas corpus petition fails to establish that a judgment is void, a trial
court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260 (citing
Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Because the petitioner has not shown
that his judgments are void or his confinement illegal, we affirm the summary dismissal of
the petition for writ of habeas corpus.

      When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment

                                               -2-
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, the judgment of the habeas court is affirmed
in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                   _________________________________
                                                   ALAN E. GLENN, JUDGE




                                             -3-